 1                                                                                   O
 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10   MICHAEL RESENDEZ,                             Case No. 2:18-03801 ADS

11                               Petitioner,

12                               v.                MEMORANDUM OPINION AND ORDER
                                                   DISMISSING PETITION FOR WRIT OF
13   JAMES ROBERTSON, Warden,                      HABEAS CORPUS

14                               Respondent.

15

16   I.     INTRODUCTION

17          Pending before the Court is a Petition for Writ of Habeas Corpus by a Person in

18   State Custody (“Petition”) filed by petitioner Michael Resendez (“Petitioner”), a

19   California state prisoner. The Respondent, James Robertson, Warden, filed a Motion to

20   Dismiss the Petition for Writ of Habeas Corpus (“Motion to Dismiss”) on the basis that

21   the single claim in the Petition is procedurally defaulted.1 After reviewing the Petition,

22

23   1James Robertson, Acting Warden of Pelican Bay State Prison, where Petitioner is now
     incarcerated, is substituted in as Respondent pursuant to Fed. R. Civ. Pro. 25(d).
24
 1   the Motion to Dismiss, Petitioner’s Reply to the Motion to Dismiss, and the lodged

 2   records, the Court agrees with Respondent. For the following reasons, the motion is

 3   granted, and the Petition is dismissed with prejudice.2

 4   II.      RELEVANT BACKGROUND

 5            A.     State Court Proceedings

 6            On January 12, 2016, a Los Angeles County Superior Court jury convicted

 7   Petitioner of assault with force likely to produce great bodily injury and assault with a

8    deadly weapon (Case No. KA110015). [Dkt. No. 13-1, LD 1, pp. 1-2].3 The jury also

 9   found true gang and great bodily injury allegations. [Id., pp. 4-5]. The following day,

10   Petitioner was sentenced to 10 years in prison. [See Dkt. No. 13-2, LD 2, p. 5].

11            Petitioner filed an appeal in the California Court of Appeal on August 22, 2016.

12   [Dkt. No. 13-2, LD 2]. On June 30, 2017, the California Court of Appeal denied the

13   appeal and affirmed the judgment of the superior court. [Dkt. No 13-5, LD 5].

14   Thereafter, Petitioner filed a petition for review in the California Supreme Court. [Dkt.

15   No. 13-6, LD 6]. It was denied summarily on October 11, 2017. [Dkt. No. 13-7, LD 7].

16            Then, one month later, on November 13, 2017, Petitioner filed a petition for writ

17   of habeas corpus in the Los Angeles County Superior Court, raising the same claim

18   asserted in the Petition herein. [Dkt. No. 13-8, LD 8]. On November 16, 2017, the

19   superior court denied the petition because it was untimely, failed to establish a prima

20   facie case for relief, and the claim therein could have been raised on direct appeal. [Dkt.

21

22   2The parties have voluntarily consented to having the undersigned magistrate judge
     resolve the merits of this case. [Dkt. Nos. 2, 9, 11].
23
     3   All citations to electronically-filed documents refer to the CM/ECF pagination.
24


                                                   2
 1   13-9, LD 9]. Petitioner then filed two separate petitions for writ of habeas corpus in the

 2   California Court of Appeal on October 23, 2017 and December 4, 2017.4 [Dkt. Nos. 13-

 3   10, LD 10; 13-12, LD 12]. The Court of Appeal denied both petitions on procedural

 4   grounds. [Dkt. Nos. 13-11, LD 11; 13-13, LD 13]. Thereafter, Petitioner filed a petition

 5   for writ of habeas corpus in the California Supreme Court on January 2, 2018. [Dkt. No.

 6   13-14, LD 14]. On March 14, 2018, the California Supreme Court denied the petition, in

 7   part, because “courts will not entertain habeas corpus claims that could have been, but

8    were not, raised on appeal,” citing In re Dixon, 41 Cal.2d 756, 759 (1953). [Dkt. No. 13-

 9   15, LD 15].

10          B.     Federal Court Proceedings

11          On April 29, 2018, Petitioner constructively filed the instant Petition pursuant to

12   28 U.S.C. § 2254. [Dkt. No. 1]. In the Petition, Petitioner raises a single ground for

13   relief: The denial of Petitioner’s severance motion prior to trial violated his Fifth

14   Amendment rights under the Constitution. [Dkt. No. 1, pp. 5, 24-28]. On June 15,

15   2018, the case was transferred to the docket of the undersigned United States

16   Magistrate Judge. [Dkt. No. 10].

17          On July 6, 2018, Respondent moved to dismiss the Petition on the basis that the

18   only claim raised in the Petition is procedurally defaulted because the California

19   Supreme Court denied that claim on grounds that “habeas corpus cannot serve as a

20   substitute for an appeal,” citing Dixon, 41 Cal.2d at 759. See [Dkt. No. 12]. Respondent

21   does not argue otherwise, but, nevertheless, contends that appellate counsel’s

22

23
     4 The two petitions filed in the California Court of Appeal appear to be identical except
     for the fact that attached to the second petition was a copy of the Los Angeles County
24   Superior Court’s previous order denying his habeas petition.



                                                   3
 1   ineffectiveness in failing to raise the issue on direct appeal constitutes cause and

 2   prejudice sufficient to overcome the default. [Dkt. No. 14]. Petitioner argues that

 3   appellate counsel failed to include a claim that the trial court erred in denying his pre-

 4   trial severance motion on appeal, despite Petitioner’s “insist[ance]” that the issue be

 5   raised. [Dkt. No. 14, p. 2]. He further asserts he was just following appellate counsel’s

 6   advice to wait and raise the claim in state collateral proceedings. [Id., pp. 3-4].

 7          Respondent’s Motion to Dismiss is now fully briefed and ready for decision.

8    III.   THE CLAIM IN THE PETITION IS PROCEDURALLY DEFAULTED

 9          A.     The State Court Relied on an Independent and Adequate

10                 Procedural Rule to Deny Petitioner’s Claim

11          Federal courts cannot grant habeas relief if the following is true: “(1) ‘a state court

12   has declined to address a prisoner’s federal claims because the prisoner had failed to

13   meet a state procedural requirement,’ and (2) ‘the state judgment rests on independent

14   and adequate state procedural grounds.’” Walker v. Martin, 562 U.S. 307, 316 (2011)

15   (alteration omitted) (quoting Coleman v. Thompson, 501 U.S. 722, 729–30 (1991)); see

16   also Ayala v. Chappell, 829 F.3d 1081, 1095 (9th Cir. 2016) (“The procedural bar

17   doctrine prohibits a federal court from granting relief on the merits of a state prisoner’s

18   federal claim when the state court denied the claim based on an independent and

19   adequate state procedural rule.”).

20          In evaluating the basis of a procedural bar, a federal court reviews the “last

21   reasoned decision” in state court. Cannedy v. Adams, 706 F.3d 1148, 1156-59, as

22   amended, 733 F.3d 794 (9th Cir. 2013). Here, in March 2018, the California Supreme

23   Court denied Petitioner’s severance claim raised on collateral review, in part, by citing

24   “In re Dixon (1953) 41 Cal.2d 756, 759 [courts will not entertain habeas corpus claims


                                                   4
 1   that could have been, but were not, raised on appeal].” [Dkt. No. 1, p. 22; Dkt. No. 13-

 2   15, LD 15].

 3          In Dixon, the California Supreme Court established that “habeas corpus cannot

 4   serve as a substitute for an appeal, and, in the absence of special circumstances

 5   constituting an excuse for failure to employ that remedy, the writ will not lie where the

 6   claimed errors could have been, but were not, raised upon a timely” direct appeal. 41

 7   Cal.2d at 759. The Dixon rule serves as a procedural bar for a habeas petitioner who

8    failed to raise on direct appeal a claim that could have been raised at that juncture.

 9          Federal courts have recognized that the Dixon bar is both adequate and

10   independent state procedural rule. See Johnson v. Lee, 136 S.Ct. 1802, 1804 (2016)

11   (finding that California’s Dixon bar “is longstanding, oft-cited, and shared by habeas

12   courts across the Nation”); see also Johnson v. Montgomery, 899 F.3d 1052, 1060 (9th

13   Cir. 2018) (“The United States Supreme Court held that California’s Dixon rule is an

14   adequate state ground to bar federal habeas review of a petitioner’s claim.”); Aguilar v.

15   Montgomery, 697 F. App’x 505, 505-06 (9th Cir. 2017) (finding that district court

16   correctly found claim procedurally barred by Dixon).

17          Petitioner does not raise any challenge to the independence or adequacy of the

18   Dixon rule in this case. See [Dkt. No. 14]. As such, the Court concludes that the Petition

19   is procedurally defaulted pursuant to Dixon.

20          B.     Petitioner Has Not Demonstrated Cause and Prejudice for the

21                 Default

22          A federal habeas court may consider a procedurally barred claim if the petitioner

23   “can demonstrate cause for the default and actual prejudice as a result of the alleged

24


                                                  5
 1   violation of federal law, or demonstrate that failure to consider the claim[] will result in

 2   a fundamental miscarriage of justice.” Coleman v. Thompson, 501 U.S. 722, 750 (1991).

 3                 1.     Cause and Prejudice

 4          Petitioner argues that his appellate counsel’s failure to raise a severance claim on

 5   direct appeal constitutes sufficient cause to excuse the default. [Dkt. No. 14, pp. 1-5].

 6   The Court does not agree. Appellate counsel’s failure to preserve an issue for appeal can

 7   establish cause to excuse a procedural default if the failure was “so ineffective as to

8    violate the Federal Constitution.” Edwards v. Carpenter, 529 U.S. 446, 451 (2000); see

 9   also Martinez v. Ryan, 566 U.S. 1, 11 (2012) (“[A]n attorney’s errors during an appeal on

10   direct review may provide cause to excuse procedural default; for if the attorney

11   appointed by the State to pursue the direct appeal is ineffective, the prisoner has been

12   denied fair process and the opportunity to comply with the State’s procedures and

13   obtain an adjudication on the merits of his claims.”). Declining to raise a claim on

14   appeal, however, “is not deficient performance unless that claim was plainly stronger

15   than those [claims] presented to the appellate court.” Davila v. Davis, 137 S.Ct. 2058,

16   2067 (2017) (emphasis added). Appellate counsel is not constitutionally obligated to

17   raise every nonfrivolous argument on appeal, only those most likely to succeed. Smith

18   v. Murray, 477 U.S. 527, 536 (1986).

19          Petitioner argues that he asked counsel to raise a claim regarding the denial of his

20   pre-trial severance motion on appeal, but that counsel refused. [Dkt. No. 14, p. 4]. Even

21   if true, however, Petitioner has failed to demonstrate that counsel was constitutionally

22   deficient in failing to raise this claim. First, any argument that the denial of the

23   severance motion was improper under state law is not cognizable on federal habeas

24   review. See Estelle v. McGuire, 502 U.S. 62, 67 (1991) (“[F]ederal habeas corpus relief


                                                   6
 1   does not lie for errors of state law.” (internal quotations omitted)). Second, “[t]he

 2   Supreme Court has never held that a trial court’s failure to provide separate trials on

 3   different charges implicates a defendant’s right to due process.” Collins v. Uribe, 564 F.

 4   App’x 343 (9th Cir. 2014); see also Martinez v. Yates, 585 F. App’x 460, 460-61 (9th Cir.

 5   2014) (finding that trial court’s failure to sever for trial criminal charges related to two

 6   separate incidents not grounds for federal habeas relief as “[t]here is no clearly

 7   established Supreme Court precedent dictating when a trial in state court must be

8    severed”). As such, Petitioner has not demonstrated that this claim was “plainly

 9   stronger” than the claim that appellate counsel chose to raise on appeal.5 Davila, 137

10   S.Ct. at 2067.

11          Moreover, before Petitioner can argue in federal court that appellate counsel’s

12   failure to raise the issue on appeal is cause for excusing the procedural default, he must

13   allege in state court that his appellate counsel was ineffective for failing to raise the issue

14   and exhaust that claim. Carpenter, 529 U.S. at 451–52; Murray v. Carrier, 477 U.S. 478,

15   488-89 (1986). Petitioner has not done so here. Although he consistently explained

16   that counsel was the reason for his failure to raise the severance claim on appeal, he

17   never claimed that appellate counsel was constitutionally ineffective for failing to do so

18   in his state habeas petition in the California Supreme Court. See [Dkt. No. 13-14,

19   LD 14]. Because Petitioner never articulated a separate claim of ineffective assistance of

20   counsel by citing Strickland v. Washington, 466 U.S. 668 (1984), or other authority

21   regarding a constitutional claim of ineffective assistance of appellate counsel, it remains

22

23
     5On appeal, Petitioner’s counsel raised a claim that Petitioner’s due process rights had
     been violated because there was insufficient evidence establishing the criminal street
24   gang enhancement. [Dkt. Nos. 13-2, LD 2; 13-6, LD 6].



                                                   7
 1   unexhausted. See Gray v. Netherland, 518 U.S. at 162–63 (1996) (holding that proper

 2   exhaustion of a claim requires both the presentation of operative facts and the federal

 3   legal theory on which it is based).

 4          Consequently, it cannot be used to overcome the procedural default of

 5   Petitioner’s severance claim. See Tacho v. Martinez, 862 F.2d 1376, 1381 (9th Cir. 1988)

 6   (holding court was prohibited from considering ineffective assistance of appellate

 7   counsel as cause for default because that claim had not been raised and exhausted

8    separately in state court); see also Rosas v. Garcia, 2012 WL 1378644, at *5 (C.D. Cal.

 9   Feb.14, 2012) (holding that petitioner could not rely on unexhausted claims of

10   ineffective assistance of trial and appellate counsel to establish cause for his procedural

11   default); Madrigal v. Macomber, 2016 WL 7404723, at *17 & n.13 (E.D. Cal. Dec. 21,

12   2016) (finding no cause for default where petitioner failed to present an “independent

13   ineffective assistance of appellate counsel claim to the state courts” despite petitioner's

14   statement in state petition that he had not raised the claim previously because of “the

15   failure of appellate counsel”).

16          Accordingly, because Petitioner has not demonstrated cause for the default of his

17   severance claim in state court, the Court need not reach the issue of whether Petitioner

18   has demonstrated prejudice. See Hiivala v. Wood, 195 F.3d 1098, 1105 n.6 (9th Cir.

19   1999) (failure to demonstrate cause eliminates need to consider prejudice); Thomas v.

20   Lewis, 945 F.2d 1119, 1123 n.10 (9th Cir. 1991) (same).

21                 2.     Fundamental Miscarriage of Justice

22          A federal court may consider a defaulted claim on the merits if the petitioner “can

23   demonstrate a fundamental miscarriage of justice by establishing that under the

24   probative evidence he has a colorable claim of factual innocence.” Cooper v. Neven, 641


                                                  8
 1   F.3d 322, 327 (9th Cir. 2011) (internal quotation marks and brackets omitted); see also

 2   Bousley v. United States, 523 U.S. 614, 623-24 (1998) (holding defendant must establish

 3   “factual innocence, not mere legal insufficiency” to overcome procedural default). Here,

 4   however, Petitioner raises no credible claim of factual innocence. Nor do the facts of his

 5   underlying severance claim—even were it constitutional error—suggest that he is

 6   factually innocent of the crimes for which he was convicted. Petitioner states only that

 7   he wanted to testify as to one incident and not the other. [Dkt. No. 1, p. 18]. Therefore,

8    Petitioner has not demonstrated any exceptions to the procedural default of his claim

 9   pursuant to Dixon.

10   IV.    CONCLUSION

11          For these reasons, the Motion to Dismiss is granted, the Petition is denied, and

12   the action is dismissed with prejudice. Judgement shall be entered accordingly.

13   V.     CERTIFICATE OF APPEALABILITY

14          The Court finds that Petitioner has not shown that “jurists of reason would find it

15   debatable whether:” (1) “the petition states a valid claim of the denial of a constitutional

16   right;” and (2) “the district court was correct in its procedural ruling.” See Slack v.

17   McDaniel, 529 U.S. 473, 484 (2000). Thus, Petitioner is not entitled to a certificate of

18   appealability.

19

20   Dated: March 20, 2019                      ____/s/ Autumn D. Spaeth _________
                                                HONORABLE AUTUMN D. SPAETH
21                                              United States Magistrate Judge

22

23

24


                                                   9
